UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7137


CHRISTOPHER PAGE,

                     Plaintiff - Appellant,

              v.

UNKNOWN CORRECTIONAL OFFICER; SGT. KREGOR; UNKNOWN
MEDICAL STAFF MEMBERS DOCTOR BUCKHAM; COUNTY OF PITT,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard E. Myers, II, Chief District Judge. (5:21-ct-03007-M)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Page, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher Page appeals the district court’s order dismissing without prejudice his

42 U.S.C. § 1983 complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Page v. Unknown Corr. Officer, No. 5:21-ct-03007-M (E.D.N.C. July 19,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                           2